Name: Council Regulation (EEC) No 4111/87 of 22 December 1987 opening and providing for the administration of Community tariff quotas for certain fisheries products originating in the Canary Islands (1988)
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  fisheries
 Date Published: nan

 No L 383 / 58 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4111 / 87 of 22 December 1987 opening and providing for the administration of Community tariff quotas for certain fisheries products originating in the Canary Islands ( 1988 ) whereas this Regulation must take account of that fact by indicating the combined nomenclature codes and , where appropriate , the TARIC code numbers of the products concerned ; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas these quotas should not be allocated among the Member States , without prejudice to the drawing against the quota volumes of such quantities as they may need under the conditions and according to the procedure laid down in Article 2 ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 3 of Protocol 2 thereto , Having regard to the proposal from the Commission , Whereas Article 3 of Protocol 2 and Article 10 of Protocol 3 to the Act of Accession provide that , within the limits of annual Community tariff quotas , fisheries products listed in the Annex and originating in the Canary Islands or Ceuta and Melilla are to qualify for reductions in duties when imported into the customs territory of the Community with the exception of Spain ; whereas this tariff preference applies only to products which have been imported during 1982 , 1983 or 1984 ; whereas there is no trade in the said products originating in Ceuta and Melilla and thus no need to open quotas for these products originating in those territories ; whereas , calculated on the basis of the abovementioned Article 3 , the quota volumes for these products originating in the Canary Islands are as follows :  604 tonnes of certain products falling within code ex 0301 , ex 0302 , ex 0303 or ex 0304 of the combined nomenclature ,  3 429 tonnes of certain products falling within code ex 0306 or ex 0307 ,  539 tonnes of certain products falling within codes 1604 11 00 to 1604 30 00 , and  227 tonnes of products falling within code 2301 20 00 ; Whereas there are no imports of the other products ; Whereas the products imported under these quotas are to qualify for the progressive reduction in customs duties according to the same timetable and under the same conditions as provided for in Article 173 of at Act of Accession , provided the reference prices are observed ; whereas , however , where the products concerned are imported into Portugal , the duties applicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; Whereas , from 1 January 1988 , the nomenclature in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 the customs duties applicable to imports into the Community with the exception of Spain of the products originating in the Canary Islands listed in the Annex shall be suspended at the levels indicated and within the limits of the Community tariff quotas shown . Within the limits of these tariff quotas the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . 2 . In order to qualify for these tariff quotas the products concerned must observe the reference prices which apply to them . 3 . In whatever state the fisheries products referred to in this Article are presented , they shall not qualify for the tariff 31 . 12 . 87 Official Journal of the European Communities No L 383 /59 Article 3 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2(1 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Member States shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volumes so permits . 3 . Member States shall charge imports of the products concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . quotas unless , when they are presented to the authorities responsible for the import formalities with a view to their entry for free circulation in the customs territory of the Community , they are presented in packagings which bear in a clearly visible and perfectly legible form :  the words 'Origin : Canary Islands' or 'Origin : Ceuta and Melilla' or the equivalent thereof in another official Community language printed in Roman type at least 20 millimeters high , and  the net weight in kilograms of the fish contained in the packings . In addition , the immediate packings of pre-packaged foodstuffs falling within codes 1604 11 00 to 1604 30 00 of the combined nomenclature must bear the words 'Made in the Canary Islands' or 'Made in Ceuta and Melilla' or the equivalent thereof in another official Community language in a clearly visible , perfectly legible and indelible form . This paragraph shall apply without prejudice to the specific rules contained in Council Regulation (EEC ) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish ( J ), as last amended by Regulation (EEC) No 3396 / 85 ( 2 ), and Council Regulation (EEC) No 104 /76 of 19 January 1976 laying down common marketing standards for shrimps of the genus 'Crangon ' spp . ( 3 ), as last amended by Regulation (EEC) No 3118 / 85 ( 4 ). Article 4 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against the quotas . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 2 1 . If an importer gives notification of imminent imports of the products in question into a Member State and applies to take advantage of the quotas , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quotas so permits . 2 . The shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 6 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM ( ») OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 322 , 3 . 12 . 1985 , p. 1 . ( 3 ) OJ No L 20 , 28 . 1 . 1976 , p. 35 . ( 4 ) OJ No L 297 , 9 . 11 . 1985 , p. 3 . No L 383 / 60 Official Journal of the European Communities 31 . 12 . 87 ANNEX Order No CN code Description Amount of tariff quota ( tonnes ) Rates of duties ( 1 ) 2 3 4 5 09.0405 - Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 7,5 1,2 0301 91 00 0302 11 00 0303 21 00 0304 10 11 0304 20 11 0301 99 11 0302 12 00 0303 10 00 0303 22 00 0304 10 13 0304 20 13 0301 92 00 0302 66 00 0303 76 00 0301 93 00 0302 69 11 0303 79 11 0302 40 90 1,8  Frozen fillets of trout  Pacific salmon (Oncorhynchus spp .)  Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)  Pacific salmon (Oncorhynchus spp .), excluding livers and roes  Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)  Fillets of salmon  Fillets of salmon , frozen  Eels (Anguilla spp .)  Eels (Anguilla spp .)  Eels (Anguilla spp .)  Carp  Carp  Carp  Herrings :  from 1 January to 14 February  from 16 June to 31 December  Herrings :  from 1 January to 14 February  from 16 June to 31 December  Other fish meat of herrings :  from 1 January to 14 February 5 0303 50 90 9,3 0304 90 25  from 16 June to 31 December  Brisling or sprats :0302 61 99  from 1 January to 14 February 0303 71 99  from 16 June to 31 December  Brisling or sprats : 8,1  from 1 January to 14 February  from 16 June to 31 December  Other tunas , fresh or chilled  Other tunas  Other skipjack or stripe-bellied bonito  Other tunas and skipjack or bonito  Other saltwater fish  Other albacore or longfinned tunas , frozen  Other yellowfin tunas  Other skipjack of stripe-bellied bonito  Other tunas and skipjack or bonito  Other saltwater fish  Sardines of the species Sardina pilchardus  Sardines of the species Sardina pilchardus 13,7 0302 31 90 0302 32 90 0302 33 90 0302 39 90 0302 69 25 0303 41 90 0303 42 90 0303 43 90 0303 49 90 0303 79 31 0302 61 10 0303 71 10 14,3 31 . 12 . 87 Official Journal of the European Communities No L 383 / 61 Order No CN code Description Amount of tariff quota ( tonnes) Rates of duties ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 5 5 5 free 7,5 9,3 12,5 09.0405 (cont'd) 0302 65 10 0302 65 90 0303 75 10 0303 75 90 0302 69 31 0302 69 33 0303 79 35 0303 79 37 0304 90 31 0302 21 30 0303 31 30 0302 21 10 0303 31 10 0302 50 10 ex 0302 50 90 0302 69 35 0303 60 10 0303 79 41 ex 0304 90 37 0302 63 00 0303 73 00 ex 0304 90 41 0302 62 00 0303 72 00 0304 90 45 0302 69 41 0303 79 45 0302 69 45 0303 79 51 0302 69 51 0303 79 55 0302 64 90 0303 74 19 0303 79 63 0302 69 55 0303 79 65 0302 22 00 0303 32 00  Dogfish (Squalus acanthias and Scyliorhinus spp .)  Other dogfish and other sharks  Dogfish (Squalus acanthias and Scyliorhinus spp .)  Other  Redfish (Sebastes spp .)  Redfish (Sebastes spp .)  Other fish meat of redfish  Atlantic halibut (Hippoglossus hippoglossus)  Atlantic halibut (Hippoglossus hippoglossus)  Lesser or Greenland halibut (Reinhardtius hippoglossoides)  Lesser or Greenland halibut (Reinhardtius hippoglossoides)  Cod of the species Gadus morhua and Gadus ogac  Fish of the species Boreogadus saida  Cod of the species Gadus morhua and Gadus ogac  Fish of the species Boreogadus saida  Other fish meat of cod of the species Gadus morhua and Gadus ogac and fish of the species Boreogadus saida  Coalfish (Pollachius virens)  Coalfish (Pollachius virens)  Other fish meat of coalfish  Haddock (Melanogrammus aeglefinus)  Haddock (Melanogrammus aeglefinus)  Other fish meat of haddock  Whiting (Merlangus merlangus)  Whiting (Merlangus merlangus)  Ling (Molva spp .)  Ling (Molva spp .)  Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius)  Mackerel :  from 1 January to 14 February  from 16 June to 31 December  Mackerel :  from 1 January to 14 February  from 16 June to 31 December  Fish of the species Orcynopsis unicolor:  from 1 January to 14 February  from 16 June to 31 December  Anchovies (Engraulis spp .)  Anchovies (Engraulis spp .)  Plaice (Pleuronectes platessa) 604 31 . 12 . 87No L 383 / 62 Official Journal of the European Communities Order No CN code Description Amount of tariff quota ( tonnes ) Rates of duties ( 2 ) ( 3 ) (4 ) (5 )( 1 ) 09.0405 (cont'd) ex 0302 29 00 0303 39 10 0302 69 61 0303 79 71 0302 69 65 0303 78 10 0304 90 47 0302 69 71 0303 79 73 0304 10 51 0302 69 75 0303 79 75 0304 90 55 0302 69 81 0303 79 81 0304 90 57 0302 69 85 0303 79 83 0304 90 59 0302 21 90 0302 23 00 ex 0302 29 00 ex 0302 50 90 ex 0302 61 30 0303 31 90 0303 33 00 ex 0303 39 90 0303 60 90 0303 71 30 0303 74 90 0303 77 00 0303 78 90 0304 90 35 0304 90 49 0304 10 31 0304 10 39 0304 20 29 0304 20 31 0304 20 33 0304 20 35 0304 20 37 0304 20 41 0304 20 43  Flounder (Platichthys flesus)  Flounder (Platichthys flesus)  Sea bream (Dentex dentex and Pagellus spp .)  Hake (Merluccius spp ., Urophycis spp .)  Hake of the genus Merluccius  Other fish meat of hake of the genus Merluccius  Megrim (Lepidorhombus spp .)  Megrim (Lepidorhombus spp .)  Other fish meat of megrim  Ray's bream (Brama spp .)  Ray's bream (Brama spp .)  Other fish meat of Ray's bream  Monkfish (Lophius spp .)  Monkfish (Lophius spp .)  Other fish meat of monkfish  Blue whiting (Micromesistius poutassou or Gadus poutassou)  Other fish meat of blue whiting  Pacific halibut (Hippoglossus stenolepis)  Sole (Solea spp .)  Other flatfish than halibut , plaice , sole or flounder  Cod of the species Gadus macrocephalus  Sardines of the genus Sardinops, sardinella (Sardinella spp .)  Pacific halibut (Hippoglossus stenolepis)  Sole (Solea spp .)  Other flatfish  Cod of the species Gadus macrocephalus  Sardines of the genus Sardinops, Sardinella (Sardinella spp .)  Mackerel of the genus Scomber australasicus  Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus)  Hake of the genus Urophycis  Other fish meat of cod of the species Gadus macrocephalus  Other fish meat of hake of the genus Urophycis  Fillets of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida  Other  Other  Frozen fillets of coalfish (Pollachius virens)  Frozen fillets of haddock  Frozen fillets of redfish  Frozen fillets of whiting  Frozen fillets of ling (Molva spp .) 9,3 9,3 11,2 9,3 7,5 9,3 31 . 12 . 87 Official Journal of the European Communities No L 383 / 63 Order No CN code Description Amount of tariff quota ( tonnes ) Rate of duties ( 1 ) 2 (3 ) (4 5 09.0405 (cont'd) 11,2 9,3 6,2 0304 20 45 0304 20 53 0304 20 57 0304 20 59 0304 20 71 0304 20 73 0304 20 75 0304 20 79 0304 20 81 0304 20 83 0304 20 21 0304 20 51 0304 20 59 0304 20 61 0304 20 69 0304 20 99 0302 70 00 0303 80 00 0302 69 95 ex 0304 10 19 ex 0304 10 91 0304 10 99 ex 0304 20 19 ex 0304 90 10 0304 90 99 0306 11 00 0306 21 00 0306 12 00 0306 12 90 0306 22 91 0306 22 99 0306 14 10 0306 24 10 0306 14 30 0306 14 90 0306 19 10 0306 24 30 0306 24 90 0306 29 10 0306 13 10 0306 23 10  Frozen fillets of tuna and fish of the genus Euthynnus  Other frozen fillets of mackerel  Frozen fillets of hake  Frozen fillets of plaice  Frozen fillets of flounder  Frozen fillets of herring  Frozen fillets of megrim  Frozen fillets of ray's beam  Frozen fillets of monkfish  Frozen fillets of cod of the species Gadus macrocephalus  Frozen fillets of mackerel of the genus Scomber australasicus  Frozen fillets of hake of the genus Urophycis  Frozen fillets of dogfish  Frozen fillets of other sharks  Other fillets of frozen fish  Livers and roes  Livers and roes  Other  Fillets , fresh or chilled , of eels and carps  Fish meat other than fillets , fresh or chilled , of trout , salmon , eels and carps  Fish meat other than fillets , fresh or chilled , of saltwater fish  Frozen fillets of eels and carps  Fish meat , other than fillets , frozen , of trout , salmon , eels and carps  Fish meat , other than fillets , frozen , of fish not elsewhere specified  Rock lobster and other sea crawfish  Rock lobster and other sea crawfish  Lobsters , whole  Lobsters , other  Lobsters , whole not frozen  Other lobsters  Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus, frozen  Crabs of the species Cancer pagurus  Other crabs , not frozen  Freshwater crayfish , frozen  Crabs of the species Cancer pagurus, not frozen  Other crabs , not frozen  Freshwater crayfish , not frozen  Shrimps of the Pandalidae family  Shrimps of the Pandalidae family free 09.0407 7,8 free 5 9,3 7,5 31 . 12 . 87No L 383 / 64 Official Journal of the European Communities Order No CN code Description Amount of tariff quota (tonnes ) Rate of duties ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 3 429 0306 13 30 0306 13 90 0306 23 31 0306 23 39 0306 23 90 0306 19 30 0306 19 90 0306 29 30 0306 29 90 0307 10 90 0307 31 10 0307 39 10 0307 21 00 0307 29 10 0307 29 90 0307 31 90 0307 39 90 0307 41 10 0307 41 91 0307 41 99 0307 49 11 0307 49 19 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0307 59 10 0307 59 90 ex 0307 91 00 0307 99 11 0307 99 13 0307 49 59 ex 0307 99 19 ex 0307 99 90 1604 30 10 1604 30 90 1604 11 00 1604 20 10 1604 19 10 1604 20 30  Shrimps of the genus Crangort  Other shrimps  Shrimps of the genus Crangon, fresh , chilled or cooked by steaming or by boiling in water  Other shrimps  Other shrimps  Norway lobsters , frozen  Other , frozen  Norway lobsters , not frozen  Other , not frozen  Other oysters  Mussels (Mytilus spp.j , live , fresh , or chilled  Mussels (Mytilus spp.j , other  Certain scallops , live , fresh or chilled  Coquilles St. Jacques , frozen  Other scallops  Mussels (Perma spp.j  Mussels (Perma spp.j , other  Cuttle fish and squid  Squid (Loligo spp ., Ommastrephes sagittatus)  Squid , other  Cuttle fish of the genus Sepiola, other than Sepiola rondeleti  Squid , other  Squid (Loligo vulgaris)  Squid (Loligo pealei)  Squid , other  Squid (Ommastrephes sagittatus)  Cuttle fish  Squid (Loligo spp ., Ommastrephes sagittatus)  Other  Octopus , live , fresh or chilled  Other , frozen  Other  Other, live , fresh or chilled  Illex spp ., frozen  Striped venus and other species of the genus Veneridae  Other  Other molluscs  Other molluscs  Caviar ( sturgeon roe )  Caviar substitutes  Salmon  Other prepared or preserved fish of salmon  Salmonidae , other than salmon  Salmonidae , other than salmon 09.0407 (cont'd) 09.0409 11,2 7.5 11,2 4.6 5 5 5 5 5 5 3.7 5 5 5 3,7 3,7 5 3,7 5 5 5 5 5 5 5 5 5 18,7 3,4 4,3 31 . 12 . 87 Official Journal of the European Communities No L 383 / 65 Order No CN code Description Amount of tariff quota ( tonnes) Rate of duties ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 09.0409 (cont'd) 09.0411 1604 12 10 1604 12 90 ex 1604 20 90 1604 13 10 ex 1604 20 50 1604 14 10 1604 19 30 1604 20 70 1604 14 90 ex 1604 20 50 1604 15 10 1604 19 50 ex 1604 20 50 1604 16 00 1604 20 40 1604 19 91 1604 13 90 1604 15 90 1604 19 99 ex 1604 20 90 2301 20 00  Fillets of herring , raw, merely coated with batter or breadcrumbs , whether or not pre-fried in oil , deep frozen  Other  Other prepared or preserved fish of herring  Sardines  Other prepared or preserved fish of sardines  Tunas and skipjack  Fish of the genus Euthynnus, other than skipjack (Euthynnus (katsuwonus) pelamis)  Other prepared or preserved fish of tunas , skipjack or other fish of the genus Euthynnus  Atlantic bonito (Sarda spp .)  Other prepared or preserved fish of bonito  Mackerel of the species Scomber scombrus and Scomber japonicus  Fish of the species Orcynopsis unicolor  Other prepared or preserved fish of mackerel of the species Scomber scombrus and Scomberjaponicus and fish of the species Orcynopsis unicolor  Anchovies  Other prepared or preserved fish of anchovies  Other fillets , raw, merely coated with batter or breadcrumbs , whether or not pre-fried in oil , deep frozen  Other fish , whole or in pieces  Mackerel of the species Scomber australasicus  Other  Other prepared or preserved fish of other fish  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates 539 227 9,3 12.5 18,1 15 15.6 9,3 12,5 1,2